DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 were pending. Claims 1-16 and 20 are being examined on the merits. Claims 17-19 are withdrawn.

Response to Restriction Requirement
The Amendment and Response to Office Communication Mailed May 13, 2020 filed on July 9, 2020 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-16 and 20) in the reply filed July 9, 2020 is acknowledged. Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2020.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The Information Disclosure Statement submitted March 14, 2019 has been considered.
Drawings
The drawings are objected to because sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings of in the Brief Description of the Drawings. Specifically, Figs. 22-23 include numerous instances of nucleotide sequences not identified by sequence identifiers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Specifically, hyperlinks appear at least at p. 26, bottom paragraph, and p. 27, top paragraph.

Claim Objections
Claims 6, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	 

	As can be seen in Figure 1 of the October 2019 Update, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in Figure 2 of the October 2019 Update, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-5, 7 and 9-13 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	Claims 1-5, 7 and 9-13 are drawn to a composition. The claims require a pair of nucleic acid templates, wherein each template comprises an RSV recognition region at the 3’ end, a nicking enzyme binding site and a nicking site upstream from the recognition region, and a stabilizing region upstream from the nicking site. Dependent claims are directed to varying the lengths of the recognition region, including additional oligonucleotides in the 
	In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.

In view of the foregoing, claims 1-5, 7 and 9-13 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013).

Regarding independent claim 1, Maples teaches …
A composition comprising: i) a first forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of a target gene antisense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site (para. 100: “[f]orward and [r]everse templates are designed so that there is a stabilizing region at the 5’ end, a nicking site downstream of the stabilizing region, and a recognition region downstream of the nicking 
and a first reverse template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of target gene sense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site (para. 100: “[f]orward and [r]everse templates are designed so that there is a stabilizing region at the 5’ end, a nicking site downstream of the stabilizing region, and a recognition region downstream of the nicking site on the 3’ end of the oligonucleotide”; para. 101: “[t]he recognition region of the reverse template is designed to be complementary to the 3’ end of the target site sense strand”).

Maples does not teach that the target gene is RSV nonstructural NS2 gene or RSV nucleocapsid gene N. However, Collins teaches these limitations (Fig. 3A).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to use the composition of Maples and incorporate the NS2 or N genes of RSV as the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format. Collins teaches the need for accurate point-of-care testing for RSV, as RSV disease has significant heterogeneity and “can range from mild to lethal and can encompass a wide range of … respiratory tract … manifestations” (p. 15, para. 4). While Collins does not teach that the NS2 or N genes should be used as target genes, Collins does teach that RSV consists of only 10 genes, and these genes include NS2 and N (p. 3, para. 

Regarding dependent claims 2-3, Maples additionally suggests wherein the recognition region at the 3’ end that is complementary to the 3’ end of the target gene antisense strand is 8-30 nucleotides in length (para. 101: “8-16 … nucleotides long”), as recited in claim 2, and wherein the recognition region at the 3’ end that is complementary to the 3’ end of the target gene sense strand is 8-30 nucleotides in length (para. 101: “8-16 … nucleotides long”), as recited in claim 3. Where a claimed range overlaps a range disclosed by the prior art, a prima facie case of obviousness exists. MPEP 2144.05 I.

Regarding dependent claims 4-5 and 14-15, Maples additionally teaches wherein the composition further comprises a probe oligonucleotide comprising a nucleotide sequence complementary to the target nucleotide sequence (paras. 122, 124), as recited in claims 4-5, wherein the probe is conjugated to a detectable label (e.g., para. 124), as recited in claim 14, and wherein the detectable label is selected from the group consisting of a fluorophore (para. 124), an enzyme (para. 120: peroxidase), a quencher (para. 124), a radioactive label (paras. 122, 128), and a member of a binding pair (para. 120: biotin), as recited in claim 15. 

claim 10, wherein the DNA polymerase is selected from the group consisting of Bst (large fragment) (Table 1), and exo-DNA polymerase (para. 16), as recited in claim 11, and wherein the one or more nicking enzymes are independently selected from the group consisting of Nt.BspQI, Nb.BbvCI, Nb.BsmI, Nb.BsrDI, Nb.BtsI. Nt.AIwI, Nt.BbvCI, Nt.BstNBI, Nt.CviPII, Nb.Bpu10I, and Nt.Bpu10I (para. 17), as recited in claim 12. 

Regarding dependent claim 13, Maples additionally teaches wherein the composition is lyophilized (para. 139).

Regarding dependent claim 16, Maples additionally teaches where one or more of the first forward template, the first reverse template, the second forward template, or the second reverse template comprises one or more modified nucleotides, spacers or blocking groups (para. 23).

In view of the foregoing, claims 1-5 and 10-16 are prima facie obvious over Maples in view of Collins.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013) as applied to claim 1 above, and further in view of GenBank Accession No. U39662.1 (2006) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761, 1990).

Regarding dependent claim 7, Maples additionally teaches wherein the composition 
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. U39662.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 3. Specifically, nucleotides 1 to 23 of SEQ ID NO: 3 have 100% homology to the reverse complement of GenBank Accession No. U39662.1 nucleotides 793 to 815. Since SEQ ID NO: 3 is 25 nucleotides long, the 23 nucleotide sequence of GenBank Accession No. U39662.1 has 92% sequence identity (23/25 nucleotides) to instant SEQ ID NO: 3.

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the composition of Maples plus Collins, discussed above, and incorporate probes directed to RSV to detect the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format, and teaches using various oligonucleotides, including probes, in those methods. While Maples does not teach the specific probe of SEQ ID NO: 3, primer and probe design is well-known in the art. For 

In view of the foregoing, claim 7 is prima facie obvious over Maples in view of Collins, and further in view of GenBank Accession No. U39662.1 and Lowe.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maples (US Patent App. Pub. No. 2009/0017453) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013) as applied to claim 1 above, and further in view of GenBank Accession No. KF893260.11 (2014) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.

Regarding dependent claim 9, Maples additionally teaches wherein the composition 
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. KF893260.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence 

	Prior to the effective filing date of the present invention, it would have been prima facie obvious to use the composition of Maples plus Collins, discussed above, and incorporate probes directed to RSV to detect the target genes. Maples teaches the need for a fast isothermal amplification method to detect viral threat agents in an in vitro diagnostics format, and teaches using various oligonucleotides, including probes, in those methods. While Maples does not teach the specific probe of SEQ ID NO: 8, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 8 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

In view of the foregoing, claim 9 is prima facie obvious over Maples in view of Collins, and further in view of GenBank Accession No. KF893260.1 and Lowe.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 and 10 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013). 

Although the claims at issue are not identical, they are not patentably distinct from each 
other because the claims of the ‘406 patent in view of Collins teach or suggest all of the limitations of instant claim 1. 
Instant claim 1 is drawn to a composition comprising: i) a first forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of a RSV NS2 or N gene antisense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site, and a first reverse template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of RSV NS2 or 
Claim 1 of the ‘406 patent is drawn to a system comprising an amplification mixture comprising forward and reverse templates that are identical to the composition of instant claim 1. However, claim 1 of the ‘406 patent is not directed to any particular target gene, instead of the RSV target in instant claim 1.
However, modifying the ‘406 patent composition with RSV NS2 and N genes as the target would have been prima facie obvious to the ordinary artisan in view of Collins, since Collins teaches the need for accurate point-of-care testing for RSV, as RSV disease has significant heterogeneity and “can range from mild to lethal and can encompass a wide range of … respiratory tract … manifestations” (p. 15, para. 4). While Collins does not teach that the NS2 or N genes should be used as target genes, Collins does teach that RSV consists of only 10 genes (p. 3, para. 2). Therefore, it would have been obvious for the ordinary artisan to try to detect RSV using the isothermal detection system of the ‘406 patent, and would have been able to optimize the composition to direct it specifically to the NS2 and N genes through routine experimentation. The ordinary artisan would have had an expectation of success as ‘406 patent composition does not limit what organisms can be detected with the composition.

Regarding instant claims 2-3, the ‘406 patent claim 1 teaches wherein the portion of the nucleic acid sequence that is complementary to the 3’ end of the target sense or antisense strand is 8-15 nucleotides in length. This range of 8-15 nucleotides in length overlaps, and thus renders obvious, the range of 8-30 nucleotides in length of instant claims 2-3.

Regarding instant claim 10, the ‘406 patent claim 1 teaches wherein the composition additionally comprises a DNA polymerase and nicking enzymes.

Claims 4-5 and 11-16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453).

Although the claims at issue are not identical, they are not patentably distinct from each 
other because the claims of the ‘406 patent in view of Collins and further in view of Maples teach or suggest all of the limitations of instant claims 4-5 and 11-16. 

Regarding dependent claims 4-5 and 14-15, Maples teaches wherein the composition further comprises a probe oligonucleotide comprising a nucleotide sequence complementary to the target nucleotide sequence (paras. 122, 124), as recited in claims 4-5, wherein the probe is conjugated to a detectable label (e.g., para. 124), as recited in claim 14, and wherein the detectable label is selected from the group consisting of a fluorophore (para. 124), an enzyme (para. 120: peroxidase), a quencher (para. 124), a radioactive label (paras. 122, 128), and a member of a binding pair (para. 120: biotin), as recited in claim 15. 

claim 11, and wherein the one or more nicking enzymes are independently selected from the group consisting of Nt.BspQI, Nb.BbvCI, Nb.BsmI, Nb.BsrDI, Nb.BtsI. Nt.AIwI, Nt.BbvCI, Nt.BstNBI, Nt.CviPII, Nb.Bpu10I, and Nt.Bpu10I (para. 17), as recited in claim 12.

Regarding dependent claim 13, Maples additionally teaches wherein the composition is lyophilized (para. 139).

Regarding dependent claim 16, Maples additionally teaches where one or more of the first forward template, the first reverse template, the second forward template, or the second reverse template comprises one or more modified nucleotides, spacers or blocking groups (para. 23).

Modifying the ‘406 patent plus Collins composition, discussed above, with the additional components of Maples would have been prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in Maples, which teaches that these additional components can be present. The ordinary artisan would have been motivated to include the Maples components in order to customize the composition as needed, and would have had an expectation of success as Maples teaches that these components in the identical composition.

Claim 7 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank Accession No. U39662.1 (2006) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘406 patent in view of Collins and further in view of Maples, GenBank Accession No. U39662.1 and Lowe teach or suggest all of the limitations of instant claim 7. 

Regarding dependent claim 7, Maples additionally teaches wherein the composition 
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. U39662.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 3. Specifically, nucleotides 1 to 23 of SEQ ID NO: 3 have 100% homology to the reverse complement of GenBank Accession No. U39662.1 nucleotides 793 to 815. Since SEQ ID NO: 3 is 25 nucleotides long, the 23 nucleotide sequence of GenBank Accession No. U39662.1 has 92% sequence identity (23/25 nucleotides) to instant SEQ ID NO: 3.

prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in Maples, which teaches that probes can be used to detect the resulting amplification products. The ordinary artisan would have been motivated to include the Maples components, and in particular the RSV probe, in order to customize the composition as needed, and would have had an expectation of success as Maples teaches probes in the identical composition.
In addition, while Maples does not teach the specific probe of SEQ ID NO: 3, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 3 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

Claim 9 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 5-10 of U.S. Patent No. 10,851,406 (hereinafter, the ‘406 patent) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank 2 (2014) and Lowe (A computer program for selection of oligonucleotide primers for polymerase chain reactions, Nucleic Acids Research, 18(7): 1757-1761.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘406 patent in view of Collins and further in view of Maples, GenBank Accession No. KF893260.1 and Lowe teach or suggest all of the limitations of instant claim 9. 

Regarding dependent claim 9, Maples additionally teaches wherein the composition  
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. KF893260.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 8. Specifically, nucleotides 4 to 25 of SEQ ID NO: 8 have 100% homology to the reverse complement of GenBank Accession No. KF893260.1 nucleotides 1237 to 1258. Since SEQ ID NO: 8 is 25 nucleotides long, the 22 nucleotide sequence of GenBank Accession No. KF893260.1 has 88% sequence identity (22/25 nucleotides) to instant SEQ ID NO: 8.

Modifying the ‘406 patent plus Collins composition, discussed above, with the additional components of Maples and GenBank Accession No. KF893260.1 would have been prima facie obvious to the ordinary artisan. The composition used in the ‘406 patent is also disclosed in 
In addition, while Maples does not teach the specific probe of SEQ ID NO: 8, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 8 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.

Claims 1-3 and 10 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 76, 78-79, 82-85, 88-93, 95, 98 and 100-102 of co-pending Application No. 15/467,893 (hereinafter, the ‘893 application) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013). 


Instant claim 1 is drawn to a composition comprising: i) a first forward template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of a RSV NS2 or N gene antisense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site, and a first reverse template comprising a nucleic acid sequence comprising a recognition region at the 3' end that is complementary to the 3' end of RSV NS2 or N gene sense strand; a nicking enzyme binding site and a nicking site upstream of the recognition region; and a stabilizing region upstream of the nicking site.
Claim 76 of the ‘893 application is drawn to a composition with the forward and reverse templates that are identical to the composition of instant claim 1, except for the requirement for a stabilizing region, which is taught by claims 88-89. However, claim 76 of the ‘893 application is not directed to any particular target gene, instead of the RSV target in instant claim 1.
However, modifying the ‘893 application composition with RSV NS2 and N genes as the target would have been prima facie obvious to the ordinary artisan in view of Collins, since Collins teaches the need for accurate point-of-care testing for RSV, as RSV disease has significant heterogeneity and “can range from mild to lethal and can encompass a wide range of … respiratory tract … manifestations” (p. 15, para. 4). While Collins does not teach that the NS2 or N genes should be used as target genes, Collins does teach that RSV consists of only 10 

	Regarding instant claims 2-3, the ‘893 application claim 76 teaches wherein the portion of the nucleic acid sequence that is complementary to the 3’ end of the target sense or antisense strand is 8-15 nucleotides in length. This range of 8-15 nucleotides in length overlaps, and thus renders obvious, the range of 8-30 nucleotides in length of instant claims 2-3.
	
Regarding instant claim 10, the ‘893 application claim 76 teaches wherein the composition additionally comprises a DNA polymerase and nicking enzymes.

This is a provisional non-statutory double patenting rejection.

Claims 4-5 and 11-16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 76, 78-79, 82-85, 88-93, 95, 98 and 100-102 of co-pending Application No. 15/467,893 (hereinafter, the ‘893 application) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘893 application in view of Collins and further in view of Maples teach or suggest all of the limitations of instant claims 4-5 and 11-16. 

Regarding dependent claims 4-5 and 14-15, Maples teaches wherein the composition further comprises a probe oligonucleotide comprising a nucleotide sequence complementary to the target nucleotide sequence (paras. 122, 124), as recited in claims 4-5, wherein the probe is conjugated to a detectable label (e.g., para. 124), as recited in claim 14, and wherein the detectable label is selected from the group consisting of a fluorophore (para. 124), an enzyme (para. 120: peroxidase), a quencher (para. 124), a radioactive label (paras. 122, 128), and a member of a binding pair (para. 120: biotin), as recited in claim 15. 

Regarding dependent claims 11-12, Maples teaches wherein the DNA polymerase is selected from the group consisting of Bst (large fragment) (Table 1), and exo-DNA polymerase (para. 16), as recited in claim 11, and wherein the one or more nicking enzymes are independently selected from the group consisting of Nt.BspQI, Nb.BbvCI, Nb.BsmI, Nb.BsrDI, Nb.BtsI. Nt.AIwI, Nt.BbvCI, Nt.BstNBI, Nt.CviPII, Nb.Bpu10I, and Nt.Bpu10I (para. 17), as recited in claim 12.

Regarding dependent claim 13, Maples additionally teaches wherein the composition is lyophilized (para. 139).

Regarding dependent claim 16, Maples additionally teaches where one or more of the first forward template, the first reverse template, the second forward template, or the second reverse template comprises one or more modified nucleotides, spacers or blocking groups (para. 23).

Modifying the ‘893 application plus Collins composition, discussed above, with the additional components of Maples would have been prima facie obvious to the ordinary artisan. The composition used in the ‘893 application is also disclosed in Maples, which teaches that these additional components can be present. The ordinary artisan would have been motivated to include the Maples components in order to customize the composition as needed, and would have had an expectation of success as Maples teaches that these components in the identical composition.
 
This is a provisional non-statutory double patenting rejection.

Claim 7 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 76, 78-79, 82-85, 88-93, 95, 98 and 100-102 of co-pending Application No. 15/467,893 (hereinafter, the ‘893 application) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank Accession No. U39662.1 (2006) and Lowe (A computer program for Nucleic Acids Research, 18(7): 1757-1761.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘893 application in view of Collins and further in view of Maples, GenBank Accession No. U39662.1 and Lowe teach or suggest all of the limitations of instant claim 7. 

Regarding dependent claim 7, Maples additionally teaches wherein the composition 
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. U39662.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 3. Specifically, nucleotides 1 to 23 of SEQ ID NO: 3 have 100% homology to the reverse complement of GenBank Accession No. U39662.1 nucleotides 793 to 815. Since SEQ ID NO: 3 is 25 nucleotides long, the 23 nucleotide sequence of GenBank Accession No. U39662.1 has 92% sequence identity (23/25 nucleotides) to instant SEQ ID NO: 3.

Modifying the ‘893 application plus Collins composition, discussed above, with the additional components of Maples and GenBank Accession No. U39662.1 would have been prima facie obvious to the ordinary artisan. The composition used in the ‘893 application is also disclosed in Maples, which teaches that probes can be used to detect the resulting amplification products. The ordinary artisan would have been motivated to include the Maples components, and in particular the RSV probe, in order to customize the composition as needed, 
In addition, while Maples does not teach the specific probe of SEQ ID NO: 3, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 3 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.


This is a provisional non-statutory double patenting rejection.

Claim 9 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 76, 78-79, 82-85, 88-93, 95, 98 and 100-102 of co-pending Application No. 15/467,893 (hereinafter, the ‘893 application) in view of Collins (Respiratory Syncytial Virus: Virology, Reverse Genetics, and Pathogenesis of Disease, Curr Top Microbiol Immunol, 372: 3-38, 2013), as applied to claim 1 above, and further in view of Maples (US Patent App. Pub. No. 2009/0017453), GenBank Accession No. KF893260.13 (2014) and Lowe (A computer program Nucleic Acids Research, 18(7): 1757-1761.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘893 application in view of Collins and further in view of Maples, GenBank Accession No. KF893260.1 and Lowe teach or suggest all of the limitations of instant claim 9. 

Regarding dependent claim 9, Maples additionally teaches wherein the composition  
further comprises a probe oligonucleotide (paras. 122, 124), while GenBank Accession No. KF893260.1 teaches an oligonucleotide comprising a sequence having at least 85% sequence identity to SEQ ID NO: 8. Specifically, nucleotides 4 to 25 of SEQ ID NO: 8 have 100% homology to the reverse complement of GenBank Accession No. KF893260.1 nucleotides 1237 to 1258. Since SEQ ID NO: 8 is 25 nucleotides long, the 22 nucleotide sequence of GenBank Accession No. KF893260.1 has 88% sequence identity (22/25 nucleotides) to instant SEQ ID NO: 8.

Modifying the ‘893 application plus Collins composition, discussed above, with the additional components of Maples and GenBank Accession No. KF893260.1 would have been prima facie obvious to the ordinary artisan. The composition used in the ‘893 application is also disclosed in Maples which teaches that probes can be used to detect the resulting amplification products. The ordinary artisan would have been motivated to include the Maples components, 
In addition, while Maples does not teach the specific probe of SEQ ID NO: 8, primer and probe design is well-known in the art. For instance, Lowe teaches that commercially available computer programs can be used to select areas of DNA sequences that are appropriate for efficient amplification, and to design oligonucleotides directed to those areas for use in amplification. The ordinary artisan would have been motivated to design oligonucleotide primers and probes, including the SEQ ID NO: 8 probe, in order to customize the Maples assay to detect RSV, and would have had an expectation of success as such techniques are well-known in the art.


This is a provisional non-statutory double patenting rejection.


Allowable Subject Matter
The following claims contain allowable subject matter: claims 6, 8 and 20.
SEQ ID NOs: 1-2 are free of the art. The closest prior art is GenBank Accession No.
U39662.1 which encodes the NS2 gene. SEQ ID NO: 1 nucleotides 16 to 32 have 100% homology to U39662.1 nucleotides 776 to 792. SEQ ID NO: 2 nucleotides 18 to 33 have 100% homology to the reverse complement of U39662.1 nucleotides 806 to 821. The 5’ portion of SEQ ID NOs: 1 and 2 contains a stabilizing region and a nicking site that are not complementary to the RSV nucleic acid targeted by the 3’ portion of the oligonucleotides. The Maples reference cited above describes such regions in a generic way (see, e.g., paras. 15 and 88), but there is no proper rationale in Maples or any other prior art reference to append the particular 5’ portions of SEQ ID NOs: 1 and 2 to the RSV-targeting 3’ portions.  
SEQ ID NOs: 6-7 are free of the art. The closest prior art is GenBank Accession No.
KF893260.14, which encodes the nucleocapsid gene. SEQ ID NO: 6 nucleotides 8 to 34 have 89% homology to KF893260.1 nucleotides 1206 to 1233. SEQ ID NO: 7 nucleotides 19 to 33 have 100% homology to the reverse complement of KF893260.1 nucleotides 1249 to 1263. The 5’ portion of SEQ ID NOs: 1 and 2 contains a stabilizing region and a nicking site that are not complementary to the RSV nucleic acid targeted by the 3’ portion of the oligonucleotides. The Maples reference cited above describes such regions in a generic way (see, e.g., paras. 15 and 88), but there is no proper rationale in Maples or any other prior art reference to append the particular 5’ portions of SEQ ID NOs: 1 and 2 to the RSV-targeting 3’ portions.  	


Conclusion
Claims 1-16 and 20 are being examined. Claims 1-5, 7 and 9-16 are rejected. Claims 6, 8 and 20 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.
        2 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.
        3 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.
        4 GenBank Accession No. KF893260.1 was cited in the Information Disclosure Statement submitted March 14, 2019.